Citation Nr: 0709640	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 until June 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

Further, in an October 2002 statement and a September 2003 VA 
record, the veteran appears to be making a claim of 
entitlement to service connection for a thyroid disability 
due to radiation exposure.  The Board refers this issue back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during service.

2.  A chronic respiratory disability is not currently 
demonstrated by the competent medical evidence on file.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
June 2002, August 2002, January 2003, February 2003, and 
October 2004 letters from VA to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, an August 2006 communication informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran served in the U.S. Navy.  He asserts that he was 
exposed to asbestos while serving aboard these ships and 
performing his duties such as replacing or repairing corroded 
or damaged equipment and associated piping, which involved 
the mixing and handling of asbestos.  A March 1981 Department 
of Defense health record notes that the veteran was exposed 
to an airborne concentration of asbestos based on a review of 
a Medical Surveillance Questionnaire and patient interview. 
The Board also notes that the veteran's assertions are 
credible and he is competent to report his symptoms.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).  Therefore, the 
Board concedes that the veteran was exposed to asbestos in 
service. 

The critical question, however, is whether the record 
contains medical evidence of the claimed respiratory 
disability due to the veteran's active duty service, 
including any exposure to asbestos while in service.  The 
Board notes that exposure to asbestos, in and of itself, is 
not considered a disability for VA purposes.

After reviewing the medical evidence of record, the Board 
finds that, for the reasons given herein, service connection 
for this disability is not appropriate, as a respiratory 
disability is not currently demonstrated.

It is initially noted that the service medical records do not 
show findings consistent with a chronic respiratory disorder 
or an asbestos-related disease.  The veteran's May 1965 
clinical entrance evaluation was normal.  The Board notes 
that the veteran was seen for complaints related to 
head/chest colds in June 1965, December 1966, and June 1967.  
An April 1969 service medical record noted that the veteran 
complained of pain on the right side of his chest.  Physical 
examination of the veteran at that time noted chest 
congestion with the left side more pertinent and pleurisy.  
On examination for separation from service, in May 1969, 
clinical evaluation of the respiratory system was normal.  

The Board notes that the post-service medical records do not 
reveal a diagnosis of a respiratory disability.  A September 
2001 private medical record noted that the veteran past 
medical history was negative for COPD (chronic obstructive 
pulmonary disease).  The veteran submitted the report of the 
results of a private May 2002 CT examination of his chest.  
The impression was no pleural or parenchymal lung disease, 
but mild biapical blebs, small cystic spaces in the lungs 
periphery were noted.  Chest X-rays, taken in July 2002 at 
VA, revealed that the veteran's lungs are clear.  A clip was 
noted in the right axilla.  No pleural thickening was seen 
nor were there any other significant findings.  The 
impression was normal heart and lungs with a clip in the 
right axilla.  Additionally, in July 2002, the veteran 
underwent pulmonary function tests (PFT).  The possibility of 
a very mild obstructive ventilatory defect was noted.  This 
VA treatment record noted that the veteran's normal PFTs and 
July 2002 chest X-ray "make asbestosis extremely unlikely."  
It was noted that nonpulmonary causes of dyspnea on exertion 
should be considered.  

Further, during a VA outpatient care visit dated in October 
2002, the veteran denied hemoptysis and chest pain.  He 
complained of dry cough and dypsnea on exertion.  The 
assessment was rule out sequelae secondary to asbestos 
exposure.  The Board notes that the previously discussed 
chest X-rays and PFTs were considered in making this 
assessment.  Physical examination of the veteran at a primary 
care visit at VA in April 2003 noted that his chest was clear 
to the anterior and posterior.  The assessment given was 
history of asbestos exposure.  The report of the July 2004 VA 
examination regarding the veteran's diabetes revealed that 
his chest was clear to auscultation and percussion.  There 
was decreased movement of the diaphragms bilaterally, but no 
adventitial sounds were heard.

Based on the foregoing, the Board finds that the record is 
negative for clinical evidence of asbestosis or any other 
asbestos-related/respiratory disease.  The Board finds the 
above clinical evidence to be probative, notably the 
assessment of the VA physician in July 2002 pulmonary note 
was based on objective testing and consistent with the 
evidence of record.  Therefore, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the Board 
notes that no medical provider has ever linked any of the 
veteran's respiratory complaints to any remote incident of 
service, including but not limited to asbestos exposure. 

The veteran has reported that he has a respiratory 
disability, which is related to his active duty service in 
the Navy.  However, the Board notes that the veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also 
observes that the veteran is claiming radiation exposure, but 
the Board notes that this occurred post-service and does not 
relate to the disability claimed on appeal.

In conclusion, the competent clinical evidence does not 
establish a current diagnosis of a respiratory disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Entitlement to service connection for a respiratory 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


